DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: means for regulating an intensity of diffusion of the volatile substances in Claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by García Fábrega et al. (US Pat. Pub. No. 2010/0266266, hereinafter Garcia).
In regards to Claim 1, A volatile substance diffuser, comprising:
a housing (#1 casing) for a refill (#2) containing volatile substances that are diffused (see figures 1-2 and paragraphs [0007] and [0026]);
a motion detector (#8) that activates the volatile substance diffuser upon detecting movement (see figures 1 and 2 and paragraphs [0026]-[0028]); and
a timer that activates and/or deactivates the volatile substance diffuser in accordance with predetermined time periods (see paragraph [0019]; Garcia discloses wherein the electronic means can be programmed to maintain the fan in operation during a period of time or to allow the operation thereof during present cycles of time or as selected by the user.).
In regards to Claim 2, Garcia discloses further comprising means for regulating an intensity of diffusion of the volatile substances (see paragraph [0007]; Garcia discloses wherein the effect of the diffusion means is enhanced either by means of increasing the speed of a fan, raising the temperature of the heater, a change in the frequency of pulses, or in the activation of some secondary means of diffusion.).
In regards to Claim 3, Garcia discloses wherein intensity of diffusion of the volatile substances is increased after a predetermined time period has elapsed (see paragraphs [0018]-[0019]).
In regards to Claim 4, Garcia discloses further comprising a luminous or acoustic indicator (#15) (see paragraphs [0020] and [0028]).
In regards to Claim 5, Garcia discloses further comprising an electrical connector (#19) (see paragraph [0033]).
In regards to Claim 6, Garcia discloses wherein said intensity regulating means comprise an electrical resistor or a fan (see paragraphs [0018]-[0019] and [0024]).
In regards to Claim 7, Garcia discloses a method for diffusing volatile substances using the volatile substance diffuser according to claim 1, said method comprising:
activating the volatile substance diffuser upon detecting movement using the motion detector (see paragraphs [0017]-[0018]);
automatically deactivating the volatile substance diffuser after a first predetermined time period has elapsed (see paragraphs [0019] and [0023]);
keeping the volatile substance diffuser deactivated for a second predetermined time period (see paragraphs [0019] and [0023]).
In regards to Claim 8, Garcia discloses further comprising increasing a diffusion of the volatile substances after said first predetermined time period elapses and before the automatically deactivating (see paragraphs [0018]-[0023]).
In regards to Claim 9, Garcia discloses further comprises increasing a diffusion of the volatile substances at least once during said first predetermined time period (see paragraphs [0018]-[0023]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia.
In regards to Claim 10, Garcia discloses the method for diffusing volatile substances as recited in claim 9.
Although Garcia is silent in regards to wherein said increase in the diffusion of the volatile substances is performed only once halfway through said first predetermined time period, changing/adjusting the performance of the increase in the diffusion to be performed only once halfway through said first predetermined time is a mere engineering design choice in order to obtain a desired end-result, such as for improved user detection and noticeability, is within one skilled in the art and considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05. 
In regards to Claim 11, Garcia discloses the method for diffusing volatile substances as recited in claim 7.
Although Garcia is silent in regards to wherein said first predetermined time period is four hours, changing/adjusting the first predetermined time period to a suitable or more efficient time period is a mere engineering design choice in order to obtain a desired end-result, such as for improved user detection and noticeability, is within one skilled in the art and considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05. 
In regards to Claim 12, Garcia discloses the method for diffusing volatile substances as recited in claim 7.
Although Garcia is silent in regards to wherein said second predetermined time period is two hours, changing/adjusting the second predetermined time period to a suitable or more efficient time period is a mere engineering design choice in order to obtain a desired end-result, such as for improved user detection and noticeability, is within one skilled in the art and considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05. 
In regards to Claim 13, Garcia discloses the method for diffusing volatile substances as recited in claim 7. Garcia discloses a light-emitting diode or LED (#15) indicates the operational state of the device (see paragraph [0028]).
Examiner notes although Garcia is silent in regards to wherein the luminous indicator lights up with two different colors based on whether the timer indicates the first or second predetermined time period, this is a mere engineering design choice in order to obtain a desired end-result, such as for user comfort and ease of use, is it well known by one skilled in the art and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05.
In regards to Claim 14, Garcia discloses the method for diffusing volatile substances as recited in claim 13. Garcia discloses a light-emitting diode or LED (#15) indicates the operational state of the device (see paragraph [0028]).
Examiner notes although Garcia is silent in regards to further changing the luminous indicator to a third color when the time indicates a second half of the first predetermined time period, this is a mere engineering design choice in order to obtain a desired end-result, such as for user comfort and ease of use, is within one skilled in the art and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gruenbacher et al. (US Pat. Pub. No. 2010/0288847)- a volatile composition dispenser configured to be used in a vehicle comprising a housing containing volatile substances that are diffused, a motion detector that activates the volatile substance diffuser upon detecting movement, and a timer that activates and or deactivates the volatile substance diffuser in accordant with predetermined time periods (see figure 2 and paragraphs [0048] and [0069]-[0070]).
Wolf et al. (EP2384771A)- a plug-in diffuser comprising a housing containing volatile substances that are diffused, a motion detector that activates the volatile substance diffuser upon detecting movement, and a timer that activates and or deactivates the volatile substance diffuser in accordant with predetermined time periods (see paragraphs [0111], [0115] and [0145]-[0146]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759